[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANIMJM OF DECISION JUDGMENT
By decision filed July 1, 1998, this Court rendered its judgment in the above-captioned matter, denying and dismissing the plaintiffs' appeal of a decision by the defendant, the Branford Inland Wetlands Commission.
In its opinion filed November 30, 1999 (251 Conn. 269), the Connecticut Supreme Court reversed this Court's judgment and remanded the case with instruction to render judgment sustaining the plaintiffs appeal.
Accordingly, this Court renders its judgment, sustaining the appeal of the plaintiffs, Branhaven Plaza, L.L.C., et al, as against the defendants, the Branford Inland Wetlands Commission, et al.
By the Court,
  _____________________ JOHN T. DOWNEY, JUDGE TRIAL REFEREE